 


 HCON 82 ENR: Providing a correction in the enrollment of S. 540.
U.S. House of Representatives
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. CON. RES. 82 


February 12, 2014
Agreed to
 
CONCURRENT RESOLUTION 
Providing a correction in the enrollment of S. 540. 
 
 
That in the enrollment of the bill, S. 540, the Secretary of the Senate shall amend the title so as to read: To temporarily extend the public debt limit, and for other purposes..   Clerk of the House of Representatives.Secretary of the Senate. 